DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-2, 5-7 and 11-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the first and second embodiments of US Pat Pub No. 20130338529 granted to Ishijima et al. under 35 USC 103 as detailed below. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/15/2022, with respect to the claim objections of claims 1, 6, 13 and 14 have been fully considered and are persuasive. Previous claim objections are withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/15/2022, with respect to the 35 USC 112(b) rejection of claims 13 have been fully considered and are persuasive. Previous 112(b) rejection of claim 13 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20130338529 granted to Ishijima et al. (hereinafter “Ishijima”). 

Regarding claim 1, Ishijima discloses a method (para 0092, method of using “a bioelectric signal measurement apparatus”) for obtaining data for an Electrocardiogram, ECG (fig. 8), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the method comprising: receiving a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to 111D placed on a living body surface”; para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated” therefore the trigger is considered to be the connection between the electrode and the living body surface ); setting at a first switch disposed between the first and third electrodes (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second and third electrodes (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); setting the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8; para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filtering out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or providing a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capturing measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).  
Ishijima, in the first embodiment as disclosed above, fails to disclose wherein the first switch and the second switch simultaneously close connection between their respective sensors. However, Ishijima, in its second embodiment, teaches the apparatus 400 having first biomedical electrode unit 310 includes biomedical electrodes 311A and 311B, and the second biomedical electrode unit 310′ includes biomedical electrodes 311A′ and 311B′ (para 0147) and first and second switch units 320 and 320′ (para 0149). here, the analog switches 321A, 321B, 321A′, and 321B′ are switched on or off in response to the first control signal from the timing control unit 350. When the analog switches 321A, 321B, 321A′, and 321B′ are switched on, then the biomedical electrodes 311A, 311B, 311A′, and 311B′ are short-circuited through the jumper line 321C. Thereafter, when the analog switches 321A, 321B, 321A′, and 321B′ are switched off, then short-circuit between biomedical electrodes 311A, 311B, 311A′, and 311B′ is released (para 0151). This allows the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface (para 0153). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of the Ishijima with the second embodiment in order to provide the predictable result of allowing the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface.

Regarding claim 2, Ishijima as modified by its two embodiment (hereinafter “modified Ishijima”) renders the method according to claim 1 obvious as recited hereinabove, Ishijima discloses wherein the setting the first switch and the second switch in a conducting state comprises closing a connection between the first electrode and the third electrode and closing a connection between the second electrode and the third electrode (fig. 8, it is understood that the connections can occur consecutively and not necessarily concurrently), and wherein the setting the first switch and the second switch in a blocking state comprises conductively separating the first, second, and third electrodes (fig. 8, para 0098).  

Regarding claim 5, modified Ishijima renders the method according to claim 1 obvious as recited hereinabove, Ishijima discloses wherein the capturing measurements comprises comparing electrical signal levels from the first electrode and the second electrode (fig. 8, and paragraphs 0088-0091).  

Regarding claim 6, Ishijima discloses a sensor device (para 0092, “bioelectric signal measurement apparatus”) for obtaining data for an electrocardiogram, ECG (fig. 8), the portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising: a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D); a first switch disposed between the first electrode and the third electrode; a second switch disposed between the second electrode and the third electrode (para 0097-0098 “switch unit 120… analog switches 121A-121C”, any of the switches, even the same switch as the first switch can be considered to be the “second switch”); a processor; and a memory storing instructions that, when executed by the processor, cause the portable sensor device to (para 0105): receive a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to 111D placed on a living body surface”; para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated” therefore the trigger is considered to be the connection between the electrode and the living body surface ); set the first switch and the second switch in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8); filter out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or provide a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capture measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).  
Ishijima, in the first embodiment as disclosed above, fails to disclose wherein the first switch and the second switch simultaneously close connection between their respective sensors. However, Ishijima, in its second embodiment, teaches the apparatus 400 having first biomedical electrode unit 310 includes biomedical electrodes 311A and 311B, and the second biomedical electrode unit 310′ includes biomedical electrodes 311A′ and 311B′ (para 0147) and first and second switch units 320 and 320′ (para 0149). here, the analog switches 321A, 321B, 321A′, and 321B′ are switched on or off in response to the first control signal from the timing control unit 350. When the analog switches 321A, 321B, 321A′, and 321B′ are switched on, then the biomedical electrodes 311A, 311B, 311A′, and 311B′ are short-circuited through the jumper line 321C. Thereafter, when the analog switches 321A, 321B, 321A′, and 321B′ are switched off, then short-circuit between biomedical electrodes 311A, 311B, 311A′, and 311B′ is released (para 0151). This allows the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface (para 0153). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of the Ishijima with the second embodiment in order to provide the predictable result of allowing the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface.


Regarding claim 7, modified Ishijima renders the portable sensor device according to claim 6 obvious as recited hereinabove, Ishijima discloses wherein the instructions to set the first switch and the second switch in a conducting state comprise instructions that, when executed by the processor, cause the sensor device to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, it is understood that the connections can occur consecutively and not necessarily concurrently), and wherein the instructions to set the first switch and the second switch in a blocking state comprise instructions that, when executed by the processor, cause the sensor device to conductively separating the first, second, and third electrodes (fig. 8, para 0098) while Pekonen teaching the device to be portable (Fig 1, para 0009, 0029, 0034).  

Regarding claim 11, modified Ishijima renders the portable sensor device according to claims 6 obvious as recited hereinabove, Ishijima discloses wherein the instructions to capture measurements comprise instructions that, when executed by the processor, cause the portable sensor device to compare electrical signal levels from the first electrode and the second electrode (fig. 8, and paragraphs 0088-0091). 

Regarding claim 12, modified Ishijima renders the portable sensor device according to claims 6 obvious as recited hereinabove, Ishijima discloses wherein the electrodes are integral to the portable sensor device (para 0033-0034, “biomedical electrodes 11A and 11B are accommodated in the housing 11C… separated by a part of the housing 11C so as not to make contact with each other”, Fig. 2A; also fig. 8, para 0092). 

Regarding claim 13, Ishijima discloses a computer program (para 0105) for obtaining data for an electrocardiogram, ECG (fig 8, para 0092, “bioelectric signal measurement apparatus”), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the computer program comprising computer program code which, when run on the sensor device causes the portable sensor device to (para 0105): receive a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to 111D placed on a living body surface”; para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated” therefore the trigger is considered to be the connection between the electrode and the living body surface ); set a first switch disposed between the first electrode and the third electrode (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second electrode and the third electrode (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8; para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filter out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or provide a DC bias for measurement using the third electrode  (considered to be optional and therefore not required); and capture measurements for the ECG using the first electrode and the second electrode(para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).  
Ishijima, in the first embodiment as disclosed above, fails to disclose wherein the first switch and the second switch simultaneously close connection between their respective sensors. However, Ishijima, in its second embodiment, teaches the apparatus 400 having first biomedical electrode unit 310 includes biomedical electrodes 311A and 311B, and the second biomedical electrode unit 310′ includes biomedical electrodes 311A′ and 311B′ (para 0147) and first and second switch units 320 and 320′ (para 0149). here, the analog switches 321A, 321B, 321A′, and 321B′ are switched on or off in response to the first control signal from the timing control unit 350. When the analog switches 321A, 321B, 321A′, and 321B′ are switched on, then the biomedical electrodes 311A, 311B, 311A′, and 311B′ are short-circuited through the jumper line 321C. Thereafter, when the analog switches 321A, 321B, 321A′, and 321B′ are switched off, then short-circuit between biomedical electrodes 311A, 311B, 311A′, and 311B′ is released (para 0151). This allows the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface (para 0153). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of the Ishijima with the second embodiment in order to provide the predictable result of allowing the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface.

Regarding claim 14, Ishijima discloses a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (para 0105) for obtaining data for an electrocardiogram, ECG (fig. 8), using a portable sensor device (paras 0030 and 0033, the device is sized to fit on a human body, therefore, it is considered to be portable) comprising a first electrode, a second electrode, and a third electrode, wherein the first electrode, the second electrode, and the third electrode are provided to, when in use, make contact with skin of a user (paras 0092-0094, fig. 8, any three electrodes from the four electrodes 111A-111D), the method comprising: receiving a trigger to obtain measurements for the ECG (para 0094 “The biomedical electrode unit 110 includes four biomedical electrodes 111A to 111D placed on a living body surface”; para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated” therefore the trigger is considered to be the connection between the electrode and the living body surface ); setting at a first switch disposed between the first and third electrodes (para 0097-0098 “switch unit 120… analog switches 121A-121C”) and a second switch disposed between the second and third electrodes (para 0097 “analog switches 121A to 121C” any of the switches, even the same switch as the first switch can be considered to be the “second switch”) in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (fig. 8, paras 0098); setting the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (fig. 8; para 0098, when the switch 121C is connected to the short-circuit resistors Rj1 to Rj3); filtering out interference (para 0098, fig. 8, The specification presented by the applicant provides that the third electrode is used to filter out interference. Neither the claims nor the specification sets forth any details regarding how this is done. Therefore, the examiner understands that switching the connection between electrodes filters out any interferences as required by this claim, para 0092 “filter unit 160”) or providing a DC bias for measurement using the third electrode (considered to be optional and therefore not required); and capturing measurements for the ECG using the first electrode and the second electrode (para 0105 “when the biomedical electrodes 111A to 111D are placed on a living body surface and measurement is initiated”).
Ishijima, in the first embodiment as disclosed above, fails to disclose wherein the first switch and the second switch simultaneously close connection between their respective sensors. However, Ishijima, in its second embodiment, teaches the apparatus 400 having first biomedical electrode unit 310 includes biomedical electrodes 311A and 311B, and the second biomedical electrode unit 310′ includes biomedical electrodes 311A′ and 311B′ (para 0147) and first and second switch units 320 and 320′ (para 0149). here, the analog switches 321A, 321B, 321A′, and 321B′ are switched on or off in response to the first control signal from the timing control unit 350. When the analog switches 321A, 321B, 321A′, and 321B′ are switched on, then the biomedical electrodes 311A, 311B, 311A′, and 311B′ are short-circuited through the jumper line 321C. Thereafter, when the analog switches 321A, 321B, 321A′, and 321B′ are switched off, then short-circuit between biomedical electrodes 311A, 311B, 311A′, and 311B′ is released (para 0151). This allows the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface (para 0153). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of the Ishijima with the second embodiment in order to provide the predictable result of allowing the polarization potential difference to be offset between pairs of biomedical electrodes placed on a living body surface.
Claims 3-4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over granted to modified Ishijima (US Pat Pub No. 20130338529) in view of US Pat Pub No 20120157867 granted to Pekonen (previously presented).
Regarding claim 3, modified Ishijima renders the method according to claim 1 obvious as recited hereinabove, but fails to explicitly disclose wherein the receiving a trigger comprises receiving user input of a user interface element of the portable sensor device. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches receiving a trigger comprises receiving user input of a user interface element of the portable sensor device (para 0047, the selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus”) which would allow for closing the switch and controlling the operation of the device (para 0047). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ishijima with the teachings of Pekonen to provide controlling the measurement device as desired.

Regarding claim 4, modified Ishijima renders the method according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the receiving a trigger comprises receiving a signal from an external device. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches receiving a trigger comprises receiving a signal from an external device (para 0036, 0044, 0060 “control signal external to the interference suppression circuitry”) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ishijima with the teachings of Pekonen to provide controlling the measurement device from a device that is external but works with the measurement device (i.e., treadmill, car).


Regarding claim 8, modified Ishijima renders the portable sensor device according to claim 6 obvious as recited hereinabove, but fails to disclose wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive user input of the user interface element. Pekonen teaches a similar portable biometric measurement device having electrodes attachable to the skin of the user and teaches wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive user input of the user interface element (para 0047, the selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus”) which would allow for further controlling the operation of the device (para 0047). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ishijima with the teachings of Pekonen to provide the predictable result of controlling the measurement device as desired.  

Regarding claim 9, modified Ishijima as further modified by Pekonen renders the portable sensor device according to claim 8 obvious as recited hereinabove, Pekonen teaches wherein the user interface element is a push button (para 0044-0047) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the ‘modified’ Ishijima with the additional teachings of Pekonen to provide the predictable result of controlling the measurement device as desired.

Regarding claim 10, modified Ishijima as further modified by Pekonen renders the portable sensor device according to claim 8 obvious as recited hereinabove, Pekonen teaches wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive a signal from an external device (para 0036, 0044, 0060 “control signal external to the interference suppression circuitry”) which would allow for closing the switch and controlling the operation of the device (para 0047).  It would have been obvious to one of ordinary skill in the art at the time to modify the  ‘modified’ Ishijima with the additional teachings of Pekonen to provide the predictable result of controlling the measurement device from a device that is external but works with the measurement device (i.e., treadmill, car).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792